Citation Nr: 0702972	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  02-22 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for the 
residual conditions of a gunshot wound of the nose, now rated 
at 10 percent disabling.

2.  Entitlement to a compensable rating on the basis of 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a noncompensable rating for the 
residual conditions of a gunshot wound to the nose and that 
denied entitlement to a compensable rating for multiple 
noncompensable disabilities under 38 C.F.R. § 3.324.   

In March 2003, the veteran testified before the Board sitting 
at the RO. 

In August 2004, the Board remanded the claim for additional 
development.  In January 2005, the RO granted an increased 
rating of 10 percent for the residual conditions of a gunshot 
wound, effective August 23, 2004.  In August 2005, the Board 
remanded the claim for further development, and it is now 
before the Board for adjudication. 


FINDINGS OF FACT

1.  The veteran's residual conditions of a gunshot wound to 
the nose, not otherwise adjudicated, are manifested by a 
flattening of the tip of the nose and a 5 centimeter long, 4 
millimeter wide, horizontal scar across the nostrils.  The 
scar is superficial, stable, and not adherent to the 
underlying tissue.  There is no edema or inflammation, but 
the scar is painful on examination.  There is no loss of 
function of the nasal passages.  None of the eight regulatory 
characteristics of disfigurement are present, and 
qualitatively disfigurement is slight.  
2.  The veteran has one noncompensable dental disability for 
which he has been granted service connection for the purposes 
of VA outpatient dental treatment and has two compensable 
service-connected disabilities, headaches and a gunshot wound 
scar of the nose. 


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating for the 
residual conditions of a gunshot wound of the nose have not 
been met.  38 U.S.C.A. § 1155 (West 2002), 
38 C.F.R. §§ 4.97, Diagnostic Code (DC) 6504, 4.118, 
Diagnostic Codes (DCs) 7800, 7803, 7804, 7805 (2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, DC 6504, 4.118, DCs 7800, 
7803, 7804, 7805 (2006).  

2.  The claim for a compensable rating on the basis of 
multiple noncompensable disabilities under 38 C.F.R. § 3.324 
is moot.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.324, 20.202 
(2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in December 1999, November 2001, 
and March 2003; rating decisions in April 2000 and March 
2002; statements of the case in July 2002 and November 2002; 
and supplemental statements of the case in September 2000, 
November 2000, and January 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2006 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  

The veteran served as an Army infantryman including combat 
service in the Republic of Vietnam.  In August 1967 he 
sustained a gunshot wound to his nose and cheek.  He contends 
that the residual conditions of the wound are more severe, 
and he seeks a higher rating.  At the time of his appeal, he 
had multiple service-connected but noncompensable 
disabilities including headaches, dental disorders, and the 
nasal scar.  He also seeks a compensable rating under 
38 C.F.R. § 3.324. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).

Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Board notes that the rating criteria for skin 
disabilities were amended in August 2002, after the date of 
claim.  See 67 Fed. Reg. 49,590 (Jul. 31, 2002).  Therefore, 
the Board will evaluate the disability under the old and new 
criteria.  However, amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  As of 
August 30, 2002, the Board must apply whichever version of 
the rating criteria is more favorable to the veteran. 

Under the previous rating criteria, for scars disfiguring the 
head, face, or neck, a noncompensable rating is warranted for 
slight disfigurement.  A 20 percent rating is warranted for 
moderate disfigurement, and a 30 percent rating is warranted 
to severe disfigurement.  38 C.F.R. § 4.118 DC 7800 (2002).  
A 10 percent rating may be assigned for a scar that is 
superficial, poorly nourished, and with repeated ulcerations 
or for a scar that is superficial and tender on painful on 
objective demonstration.  There was no higher rating.  
38 C.F.R. § 4,118 DCs 7803, 7804 (2002).  In addition a scar 
may be evaluated based on limitation of function of the 
affected part.  38 C.F.R. § 4.118, DC 7805 (2002).  Scars on 
the nose warrant a 10 percent rating for the loss of one ala; 
a 30 percent rating is warranted for exposure of both nasal 
passages.  38 C.F.R. § 4.97, DC 6504 (2002).
  
Under the revised 38 C.F.R. § 4.118, DC 7800, a 10 percent 
rating is assigned for disfigurement of the head, face, or 
neck with one characteristic of disfigurement. The 8 
characteristics of disfigurement are: 1) Scar 5 or more 
inches (13 or more centimeters) in length; 2) Scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 3) 
Surface contour of scar elevated or depressed on palpation; 
4) Scar adherent to underlying tissue; 5) Skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
square centimeters); 6) Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square centimeters); 7) Underlying soft tissue 
missing in an area exceeding six square inches (39 square 
centimeters); and, 8) Skin indurated and inflexible in an 
area exceeding six square inches (39 square centimeters).

A 30 percent rating is assigned for disfigurement of the 
head, face, or neck with either visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
two or three characteristics of disfigurement.

Also under the revised rating criteria, a superficial scar is 
defined as one not associated with underlying soft tissue 
damage.  A 10 percent rating is warranted for a scar that is 
painful on examination.  38 C.F.R. § 4.118, DC 7804.  No 
higher rating is available.  There is no evidence that the 
veteran's scar is unstable; hence that criterion does not 
apply.  38 C.F.R. § 4.118, DC 7803.  Scars may be rated for 
loss of function of the affected part.  38 C.F.R. § 4.118, DC 
7805.  These criteria were not revised and are the same as 
prior to 2002.  38 C.F.R. § 4.97, DC 6504 (2006). 

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
The various criteria for evaluation of scars were found not 
to be duplicative.  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The veteran's October 1967 discharge physical examination 
noted the presence of a scar on the nose secondary to a wound 
in service.  No nasal abnormalities were noted.  From June 
1976 to November 1998, the veteran underwent eight physical 
examinations for service in the Alabama Air National Guard.  
No scars or nasal abnormalities were noted on any 
examination.  In February 2000, a VA examiner evaluated the 
residual conditions for the veteran's gunshot wound and noted 
no scar or interference with nasal function.  

In December 2001, a VA examiner noted that the veteran was 
employed as a physical education teacher.  The examiner noted 
the veteran's reports of difficulty breathing through his 
right nostril.  The veteran denied any chronic sinus or 
respiratory problems.  The examiner noted a one and one-half 
inch horizontal scar across the nose that was not tender or 
disfiguring.  After review of concurrent X-rays, the examiner 
noted a small metallic density in the anterior portion of the 
roof of the mouth.  There was no notation of pain or affect 
on function.  

In a March 2003 hearing before the Board, the veteran stated 
that his nasal scar was not tender but was noticeable and 
reminded him of his combat injury.  He also stated that there 
was an interior indentation in the right nasal passage.  He 
did not identify any functional deficit associated with the 
indentation.  The veteran did not state that he had any loss 
of sensation on the skin of his nose but did state that he 
did experience occasional minor nosebleeds and post-nasal 
drip. 

In August 2004, a VA examiner noted review of the claims file 
and that the tip of the veteran's nose appeared flattened and 
that he had a transverse, shiny, irregularly shaped scar 5 
centimeters long and 4 millimeters wide across the nose.  
There was no adherence to underlying tissue, and the skin was 
not indurated or inflexible.  There was no erythema or 
inflammation, but the area was tender to the touch.  The 
examiner evaluated the scar as having mild to moderate 
impairment due to pain.

In September 2005, the same VA examiner noted the same 
physical scar characteristics.  The examiner also noted the 
veteran's reports of daily pain in the area of the scar that 
intensified with sneezing or hard breathing.  The veteran 
denied any swelling, warmth, numbness, or tingling along the 
scar line.  Color photographs were included in the report.  

In March 2006, another VA examiner reviewed the claims file 
and noted the veterans' continued report of pain on sneezing 
or hard breathing.  The veteran stated that it did not affect 
his activities.  The examiner noted that the scar was one and 
one-half inches long on the tip of the nose across the 
nostrils.  The scar was stable with no depression or 
adherence to underlying tissue.  There was no inflammation, 
edema, or keloid formation.  The veteran had good airflow 
through both nostrils.  Color photographs were included in 
the report. 

As a preliminary matter, the Board notes that the veteran was 
granted service connection and a 30 percent rating for 
headaches and service connection for the purpose of VA 
treatment for a dental condition.  Both disabilities arose 
from the gunshot wound but have been separately adjudicated.  

Although the veteran reported an interior indentation, pain 
on deep breathing, and some difficulty breathing through his 
right nostril, medical examiners found no restricted airflow 
or loss of air passage function.  The veteran stated that his 
nasal condition did not affect his activities.  Furthermore, 
the veteran served over a period of over two decades in the 
Air National Guard and worked as a school physical education 
teacher following the injury.  The Board concludes that the 
nasal condition does not limit function.  Although X-rays 
suggested the presence of a foreign body in the roof of the 
mouth, there is no medical or lay evidence of associated pain 
or functional disability.  Therefore, the Board concludes 
that the remaining ratable residual condition from the 
gunshot wound is the nasal scar. 

The Board concludes that an increased initial rating for a 
nasal scar greater than 10 percent is not warranted under 
either the old or new criteria.  The scar was first noted to 
be tender or painful on examination in August 2004.  This 
warrants a 10 percent rating under the old and new criteria, 
and there is no higher rating available.  

The Board carefully reviewed the reports of the examiners in 
2001, 2004, 2005, and 2006 as well as the color photographs 
of the veteran's scar.  None of the medical providers 
identified any of the eight characteristics of disfigurement 
under the new regulations.  From the pictures, the Board 
concludes that the disfigurement caused by the scar is best 
described under the old regulations as slight.  This is 
consistent with the medical findings and with the absence of 
any notation of an identifying scar on the National Guard 
examinations.  Even though the scar was present since the 
injury, none of the military examiners noted the scar as an 
identifying feature or as disfiguring.  The evidence does not 
show visible or palpable tissue loss and either gross 
distortion or asymmetry of the nose.  Furthermore, the 
evidence does not show that the scar results in the loss of 
one ala or exposure of both nasal passages.

The weight of the credible evidence demonstrates that the 
veteran's residual conditions of a gunshot wound of the nose 
warrants a rating not greater than 10 percent.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As a final matter, the Board will address entitlement to a 
compensable rating for three noncompensable service connected 
disabilities.  Whenever a veteran is suffering from two or 
more separate permanent service-connected disabilities of 
such character to clearly interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree under VA's schedule for rating 
disabilities, the rating agency is authorized to apply a 10 
percent rating, but not in combination with any other rating.  
38 C.F.R. § 3.324 (2006).

At the time his appeal was filed, the veteran had multiple 
service-connected disabilities.  Since the appeal, 
disabilities for headaches and the residual conditions of a 
gunshot wound to the nose have received compensable ratings.  
The veteran has also been granted VA outpatient dental care 
for a dental disorder.  Since two of the three cited service-
connected disabilities are now compensable, there is no 
longer any claimed error in fact or law in this claim and the 
claim is moot.  A rating pursuant to 38 C.F.R. § 3.324 may 
not be combined with any other rating.  Therefore, the claim 
under 38 C.F.R. § 3.324 is moot and is dismissed.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.202 (2006). 


ORDER

An increased initial rating for the residual scar of a 
gunshot wound of the nose is denied. 

A claim for a compensable rating on the basis of multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 is dismissed. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


